DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

1. (Currently amended) A portable rechargeable power source for charging mobile devices, wherein the power source is fully charged in less than 10 minutes, the power source comprising an AC-DC power converter and an energy storage unit comprised of a battery and an ultracapacitor wherein the ultracapacitor has a composite structure comprising: 

a metal oxide layer less than 100 nm thick disposed on a surface of the metal foil and including one or more atoms of iron, nickel, aluminium, cobalt, copper, chromium and gold metal atoms or alloys thereof; 
carbon nanotubes disposed on at least part of the metal oxide layer and which have been plasma treated to increase surface wettability, and wherein the carbon nanotubes comprise mesopores in the diameter range of from 2 nm to 50 nm, wherein the carbon nanotubes have been unzipped to create open graphene structures or carbon nanoribbons, and wherein the carbon nanotubes are coated with an electrically conducting polymer; and 
an electrolyte comprising an ionic liquid comprising pyridinium salts, imidazolium salts, or a combination thereof.  

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 

The prior art does not teach or suggest (in combination with the other claim limitations) a portable rechargeable power source for charging mobile devices, wherein the power source is fully charged in less than 10 minutes, wherein the ultracapacitor has a composite structure comprising: a metal foil current collector with thickness of less than 500µm and a root mean square roughness in the range 2 to 200 nm; a metal oxide layer less than 100 nm thick disposed on a surface of the metal foil and including .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID M SINCLAIR whose telephone number is (571)270-5068.  The examiner can normally be reached on M-TH from 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/David M Sinclair/Primary Examiner, Art Unit 2848